DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “486” has been used to designate two elements in figure 4
Figures 1-3B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  

  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8, 14 and 15-18 is/are rejected under 35 U.S.C. 102a2 as being anticipated by US 20210164306 A1 to Eis.
Eis discloses:
1. A setting tool for setting a plug in a well (Title, Figure 2), the setting tool comprising: 
a housing 228 extending along a longitudinal axis X and having a bore; 
a sleeve 202 extending along the longitudinal axis of the housing, and located within the bore of the housing; and 
a holding mechanism  223 located within the sleeve and configured to hold a ball  222 within the sleeve, 
wherein the holding mechanism is configured to release the ball upon receiving a signal.[0022]
5. The setting tool of Claim 1, wherein the signal is a pressure change in a well fluid around the holding mechanism. [0022]
8. The setting tool of Claim 1, wherein the holding mechanism includes a swinging arm 223 that has a closed position for holding the ball inside the sleeve and an open position for releasing the ball.(Figure 2 and 3)
14. The setting tool of Claim 1, wherein the holding mechanism is a mechanical enclosure having a flexible wall that holds the ball. [0042].
15. A setting tool for setting a plug in a well (Title, Figure 2),, the setting tool comprising: 
a sleeve 202 extending along a longitudinal axis and configured to be attached to the plug 300; 
a ball 222 that fits inside a bore of the sleeve ; and 
a holding mechanism  223 located within the sleeve and configured to hold the ball within the sleeve (figure 2), 
wherein the holding mechanism is configured to release the ball upon receiving a signal.[0022]
16. The setting tool of Claim 1, wherein the signal is a physical touch of a part of the holding mechanism with a plug set by the setting tool, or an electrical signal sent along a wire from the surface to the holding mechanism, or an acoustic signal detected by a controller of the holding mechanism, or a pressure change in a well fluid around the holding mechanism [0022], or a motion related signal, or a velocity of the setting tool inside the well.
17. A method for releasing a ball from a setting tool in a well (Abstract), the method comprising: 
loading the ball 222 into the setting tool (Figure 2, [0028], components in figure 2 are considered part of the setting mechanism); 
securing the ball 22 to the setting tool with a holding mechanism 223 located within the setting tool; 
lowering the setting tool and the ball into the well (Figure 4); 
activating  the setting tool to set up a plug inside the well (Figure 5); and 
releasing the ball into the well based on a signal received by the holding mechanism.(Figure 6 and 7, [0026])
18. The method of Claim 17, wherein the signal is a physical touch between a part of the holding mechanism and a plug set by the setting tool, or an electrical signal sent along a wire from the surface to the holding mechanism, or an acoustic signal detected by a controller of the holding mechanism, or a pressure change in a well fluid around the holding mechanism [0026], or a motion related signal, or a velocity of the setting tool inside the well.


Claim(s) 1, 5, 8, 15-18  and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20050039925 A1 to Connell.
Connell discloses:
1. A setting tool for setting a plug in a well ([0014]), the setting tool comprising: 
a housing 78 extending along a longitudinal axis X and having a bore (figure 2); 
a sleeve 184 extending along the longitudinal axis of the housing 78, and located within the bore of the housing; and 
a holding mechanism  186 located within the sleeve and configured to hold a ball  190 within the sleeve, 
wherein the holding mechanism is configured to release the ball 190 upon receiving a signal.[0029]
5. The setting tool of Claim 1, wherein the signal is a pressure change in a well fluid around the holding mechanism. [0029]
8. The setting tool of Claim 1, wherein the holding mechanism includes a swinging arm 186 that has a closed position for holding the ball inside the sleeve and an open position for releasing the ball.(Figure 2 and 3)
15. A setting tool for setting a plug in a well ([0014]),, the setting tool comprising: 
a sleeve 184 extending along a longitudinal axis and configured to be attached to the plug (this is interpreted as he intended use and the connection 73 is capable of performing the use); 
a ball 190 that fits inside a bore of the sleeve ; and 
a holding mechanism  186 located within the sleeve and configured to hold the ball within the sleeve (figure 2), 
wherein the holding mechanism is configured to release the ball upon receiving a signal.[0029]
16. The setting tool of Claim 1, wherein the signal is a physical touch of a part of the holding mechanism with a plug set by the setting tool, or an electrical signal sent along a wire from the surface to the holding mechanism, or an acoustic signal detected by a controller of the holding mechanism, or a pressure change in a well fluid around the holding mechanism [0029], or a motion related signal, or a velocity of the setting tool inside the well.
17. A method for releasing a ball from a setting tool in a well (Figs. 1-6; Para. (0014) regarding after a well has been drilled, performing procedures such as setting plugs), the method comprising: 
loading the ball (actuating ball 190, Fig. 2} into the setting tool (tool string 27, Fig. 1 }; 
securing the ball (actuating ball 190, Fig. 2) to the setting tool (tool string 27, Fig. 1) with a holding mechanism (at rocker arms 186, Fig. 3) located within the setting tool (tool string 27, Fig. 1); 
lowering the setting tool (tool string 27, Fig. 1) and the ball (actuating ball 190, Fig. 2) into the well (well 10, Fig. 1); 
activating (if it is desired to actuate a tool in tool string 27 by using actuating ball 190, releasing ball 118 may be displaced through coiled tubing 26, Para. (0029]) the setting tool (tool string 27, Fig. 1} to set up a plug (at downhole tool 28, Fig. 1, a tool string 27 including a downhole tool 28 ... has a ball seat 29, which may be referred to as an actuating seat 29, therein for receiving an actuating ball or other actuating device, Para. (0017), setting plugs ... the tools will have a seat which may be referred to as a ball seat or an actuating seat, for receiving an actuating ball or other actuating device, Para. [0014]) inside the well (well 10}; and 
releasing (as shown in Fig. 3) the ball (actuating ball 190) into the well (well 10, Fig. 1} based on a signal (if it is desired to actuate a tool in tool string 27 by using actuating ball 190, releasing ball 118 may be displaced through coiled tubing 26 ... increased pressure or flow of fluid above releasing seat 116 will cause releasing seat sleeve 104 to move
downwardly to the second, or releasing position shown in FIG. 3, Para. (0029]) received by the holding mechanism (at rocker arms 186, Fig. 3).
18. The method of Claim 17, wherein the signal is a physical touch between a part of the holding mechanism and a plug set by the setting tool, or an electrical signal sent along a wire from the surface to the holding mechanism, or an acoustic signal detected by a controller of the holding mechanism, or a pressure change in a well fluid around the holding mechanism [0029], or a motion related signal, or a velocity of the setting tool inside the well.
20. The method of Claim 17, further comprising: pushing (downward movement of releasing seat sleeve 104 causes ball drop cage 130 to move downwardly because of the connection of releasing seat sleeve 104 with ball drop cage 130 by connecting rod 128, rocker arms 186 rotate to allow actuating ball 190 to be released so that it will pass downwardly in tool string 27 so that it engages ball seat 29, Para. (0029]) a pushing arm (rocker arms 186, Fig. 3) to release (as shown in Fig. 3} the ball (actuating ball 190}.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3, 4, 10 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050039925 A1 to Connell in view of US 20150068771 A1 to Richards.
Regarding Claim 3, Connell discloses the setting tool of Claim 1. Connell fails to explicitly disclose wherein the signal is an electrical signal sent along a wire from the surface to the holding mechanism.
Richards is in the art of one or more balls for the actuation of downhole tools (Para. [00021) and teaches wherein a signal is an electrical signal (motor 512 receives power and command signals via communication cable 516 including one or more electrical conductors and one or more optional optical conductors communicably linked to a surface controller, Para. [00651) sent along a wire (communication cable 516, Fig. 4H} from the surface to a holding mechanism (actuator 510).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Connell with the teaching of Richards for the purpose of having a surface controller release a ball through a motor and thereby ensure that the user can quickly release the ball using signals via a communication cable (Richards, Para. [0065]).
Regarding Claim 4, Connell discloses the setting tool of Claim 1. Connell fails to explicitly disclose wherein the signal is an acoustic signal detected by a local controller of the holding mechanism.
Richards is in the art of one or more balls for the actuation of downhole tools (Para. (00021) and teaches wherein a signal is an acoustic signal (computer controlled release assembly 522, actuator 520 releases ball 428 responsive to one or more of an acoustic deployment signal, Para. (0068]} detected by a local controller (computer controlled release assembly 522, Fig. 41) of a holding mechanism (actuator 520).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Connell with the teaching of Richards for the purpose of sending a signal to a computer controlled release assembly to release a ball and thereby ensure that the computer controlled release assembly can verify the deployment signal (Richards, Para. (00681).
Regarding Claim 10, Connell discloses the setting tool of Claim 8. Connell fails to explicitly disclose wherein the holding mechanism further comprises: a biasing mechanism located inside the sleeve and
pressing against the ball to exit the sleeve.
Richards is in the art of one or more balls for the actuation of downhole tools (Para. (0002]) and teaches wherein a holding mechanism (actuator 510, Fig. 4H) further comprises: a biasing mechanism (spiral wound compression spring 424) located inside a sleeve (outer housing 402) and pressing against (through plunger member 420) a ball (ball 428) to exit the sleeve (outer housing 402).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Connell with the teaching of Richards for the purpose of biasing the ball release assembly and thereby ensure that the ball is released when the ball release assembly receives release command signals (Richards, Para. [00651].
Regarding Claim 19, Connell discloses the method of Claim 17. Connell fails to explicitly disclose further comprising: actuating a motor to release the ball.
Richards is in the art of one or more balls for the actuation of downhole tools (Para. [00021) and teaches further comprising: actuating a motor {motor 512, Fig. 4H) to release a ball (ball 428).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Connell with the teaching of Richards for the purpose of releasing a ball from a ball release assembly when a motor receives a signal and thereby ensure that the ball is released using signals via a communication cable (Richards, Para. [00651).


Claim(s) 6 and 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050039925 A1 to Connell in view of US 20150345240 A1 to Roders.
Regarding Claim 6, Connell discloses the setting tool of Claim 1. Connell fails to explicitly disclose wherein the signal is related to a motion pattern.
Roders is in the art of downhole tool applications (Para. [00031) and teaches wherein a signal is related to a motion pattern (activating the bypass device to divert a portion of the fluid to the annulus when the parameter related to mechanical motion of the bypass device is detected and the parameter related to flow rate is present during the defined time period, the parameter related to mechanical motion may include one or more of ... a pattern of a sequence of mechanical motions of the bypass device, Para. [00251).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Connell with the teaching of Roders for the purpose of activating the device based on the pattern of the mechanical motions during a defined time period and thereby ensure that activation occurs at a defined time period (Roders, Para. [00251]).
Regarding Claim 7, Connell discloses the setting tool of Claim 1. Connell fails to explicitly disclose wherein the signal is a velocity of the setting tool inside the well.
Roders is in the art of downhole tool applications (Para. [0003]) and teaches wherein a signal is a velocity (activating the bypass device to divert a portion of the fluid to the annulus when the parameter related to mechanical motion of the bypass device is detected and the parameter related to flow rate is present during the defined time period, the parameter related to mechanical motion may include one or more of ... a speed of the mechanical motion, Para. [00251) of a setting tool (setting tool, Para. [00241) inside a well (wellbore 502, Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Connell with the teaching of Roders for the purpose of activating the device based on the speed of the mechanical motion during a defined time period and thereby ensure that activation occurs at a defined time period (Roders, Para. [00251).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050039925 A1 to Connell in view of US 20160362962 A1 to Gonzalez.
Regarding Claim 14, Connell discloses the setting tool of Claim 1. Connell fails to explicitly disclose wherein the holding mechanism is a mechanical enclosure having a flexible wall that holds the ball.
Gonzalez is in the art of a downhole tool (Para. [0017]) and teaches wherein a holding mechanism (at indexing mechanism 130, Fig. 3A) is a mechanical enclosure (as shown in Fig. 3A) having a flexible (as shown in Figs. 3A-3D) wall (seating sleeve 160, Fig. 3A) that holds a ball (the sleeve's internal passage 162, however, includes a restricted diameter or seating area 168 therein for engaging balls deployed through the passage 162, Para. [0055)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Connell with the teaching of Gonzalez for the purpose of providing a seating sleeve to count the number of times a ball is received and thereby ensure that the tool opens a preconfigured number of times (Gonzalez, Para. [00531).




Allowable Subject Matter
Claims 2,9,and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20090159297 A1 discloses  a setting tool with a ball holder and a  release.
US 20160061009 A1 discloses a ball holding and release device.
US 20220049590 A1 discloses a setting tool for a plug and a ball holding and release device.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674